Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modani et al. (US 2015/0178126, hereinafter Modani).

Regarding claim 1, Modani discloses 
A parallel processing apparatus comprising: 
a plurality of compute nodes (paragraph [0044]: The width of a backfill window refers to two or more nodes having backfill windows that coincide in time such that, for example, a two-resource sub-task can fill a backfill window having a 2-node "width."); and
a job management device that allocates computational resources of the plurality of compute nodes to jobs (paragraph [0044]: A backfill window is an allocation of computing time made available by timing gaps in scheduled jobs on a node ... The width of a backfill window refers to two or more nodes having backfill windows that coincide in time such that, for example, a two-resource sub-task can fill a backfill window having a 2-node "width."), the job management device including circuitry configured to:  determine a resource search time range based on respective scheduled execution time periods of a plurality of jobs including a job being executed and a job waiting for execution (paragraph [0040]: Processing begins at step S255, where initial schedule module 305 receives the initial schedule for a set of jobs in the queue to be processed; paragraph [0043]: the backfill module determines that a backfill window exists during execution of the jobs according to the initial schedule received in step S255; paragraph [0044]: Backfill window characteristics include: (i) length of backfill window; and/or (ii) resources, or nodes, available over a backfill window length. It should be noted here that the "length" of a backfill window and the "length" of a job, or sub-task, refers to time, as in duration), and
search for free computational resources to be allocated to a job waiting for execution that is a processing target among the plurality of jobs, from among computational resources of the plurality of compute nodes within the resource search time range, by backfill scheduling (paragraph [0048]: Processing proceeds to step S275, where revised schedule module 325 creates a revised schedule that fills the backfill window determined in step S265 with a suitably sized segment of the EP job based on the EP job sub-tasks created by sub-task module 320. A suitably sized .
Regarding claim 6 referring to claim 1, Modani discloses A non-transitory computer-readable storage medium storing a job management program for causing a computer to execute a process, the process comprising: ... (paragraph [0017], paragraph [0021]).
Regarding claim 11 referring to claim 1, Modani discloses A job management method executed by a computer, comprising ... (See the rejection for claim 1).

Regarding claims 2, 7, and 12, Modani discloses 
A parallel processing apparatus comprising: wherein the circuitry is configured to determine the resource search time range (paragraph [0040]: Processing begins at step S255, where initial schedule module 305 receives the initial schedule for a set of jobs in the queue to be processed; paragraph [0043]: the backfill by adding a largest value among the respective scheduled execution time periods of the plurality of jobs to a start time point of the resource search time range (paragraph [0052]: FIG. 5 is a diagram showing sequence of execution 500 for jobs 401, 402, 403, 404, 405, 406, and 407 on a two-node cluster, Node 1 and Node 2, where EP job 406 is handled as a single, non-decomposable job. Jobs 401 and 402 are currently running. Job 403 is the top job for which resources are reserved. Only job 404 can be scheduled to execute before job 403 starts executing. According to the FCFS-based backfill algorithm, job 404 uses some of the resources available until the start of job 403. This resource-time availability is called a "backfill window." Resource-time availability is referred to herein as the "spatio-temporal gap," because a greater number of hardware resources correspond to larger space requirements. Once job 403 completes, job 405 and job 406 start executing. Job 407 remains in the queue until both jobs 405 and 406 complete execution because job 407 needs the resources that are used by both job 405 and job 406).

Regarding claims 3, 8, and 13, Modani discloses 
wherein the job management device further includes a memory configured to store a flag, the flag indicates whether to apply a backfilling permission time range from the start time point of the resource search time range to a time point at which all of one or more jobs being executed end (paragraph [0046]: Each sub-task that is created by sub-task module 320 includes one launch point and one completion point that may be used to fill a single backfill window of a specified length and/or width), and
the circuitry is configured to search for free computational resources to be allocated to the job waiting for execution that is the processing target, within the resource search time range, when the flag has a value indicating that the backfilling permission time range is not to be applied (paragraph [0077]: The unpopulated backfill windows include: (i) central processor unit (CPU) cores that are not all located on the same chip; and/or (ii) CPU cores that suddenly become available due to a job completing earlier than was anticipated, but no backfill job is available to take up the available cores), and searches for free computational resources to be allocated to the job waiting for execution that is the processing target, within the backfilling permission time range, when the flag has a value indicating that the backfilling permission time range is to be applied (paragraph [0044]: When backfill module 315 determines that a backfill window is available, the characteristics of the backfill window are determined as well. Backfill window characteristics include: (i) length of backfill window; and/or (ii) resources, or nodes, available over a backfill window length. It should be noted here that the "length" of a backfill window and the "length" of a job, or sub-task, refers to time, as in duration. For example, a job of a given length can "fit" into a backfill window of the same or greater length. It may be helpful also to refer to the number of nodes available in a given backfill window as the "width" of the backfill .

Regarding claims 4, 9, and 14, Modani discloses 
wherein the circuitry is configured to set the flag to a value indicating that the backfilling permission time range is to be applied, when, within the resource search time range, there are not free computational resources to be allocated to a jab waiting for execution that is selected prior to selection of the job waiting for execution that is the processing target (paragraph [0040]: Processing begins at step S255, where initial schedule module 305 receives the initial schedule for a set of jobs in the queue to be processed. In this embodiment, the initial schedule is based on the first come, first served scheduling model; paragraph [0043]: Processing proceeds to step S265, where backfill determination module 315 determines that a backfill window exists. In this embodiment, the backfill module determines that a backfill window exists during execution of the jobs according to the initial schedule received in step S255).

Regarding claims 5, 10, and 15, Modani discloses 
wherein the circuitry is configured to allocate, to the job waiting for execution that is the processing target, free computational resources where the start time point of the resource search time range is an execution start time point, within the backfilling permission time range (paragraph [0048]: Processing proceeds to step S275, where revised schedule module 325 creates a revised schedule that fills , when the flag has a value indicating that the backfilling permission time range is to be applied (paragraph [0043]: Processing proceeds to step S265, where backfill determination module 315 determines that a backfill window exists. In this embodiment, the backfill module determines that a backfill window exists during execution of the jobs according to the initial schedule received in step S25)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        3/23/2022